Citation Nr: 0011251	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to outpatient dental treatment and related dental 
appliances from the Department of Veterans Affairs (VA).  

(The additional issue of entitlement to an increased 
(compensable) disability rating for the service-connected 
loss of all teeth is the subject of a separate decision by 
the Board.)  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from September 1950 to 
September 1954, and again from March 1955 to October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an initial unfavorable determination by the Salt Lake 
City VA Medical Center (MC) and from subsequent related 
decisions by the Salt Lake City and Phoenix VA Regional 
Offices (ROs).  The case was last at the Board in March 1997, 
when it was remanded to the RO for further, specified action, 
which has now been completed.  The procedural history of this 
appeal contained in the March 1997 remand decision is 
incorporated herein by reference.  

The appellant's initial claim seeking disability compensation 
benefits (for loss of teeth due to a gum infection) was 
received in April 1991 (see VA Form 21-526, dated in April 
1991).  The claim was expanded to include entitlement to 
dental outpatient services and treatment in a written 
statement by the appellant dated and received later in April 
1991.  A previous claim dating from March 1972 was 
specifically limited by the appellant to pension benefits for 
nonservice-connected disabilities dating from no earlier than 
1965 ( see VA Form 21-526, dated in March 1972) and was 
unsuccessful.  

Subsequently, the appellant has occasionally appeared to 
maintain that the 1972 claim sought compensation benefits for 
service-connected disabilities (see, e.g., seven-page written 
statement attached to VA Form 21-4138, dated in April 1991; 
see also appellant's letter addressed to the Adjudication 
Officer at the Salt Lake City RO, dated in October 1991), but 
this is not true.  Thus, there was no reason for VA to 
request his service medical records until 1991, at which time 
only the report of his separation physical examination in 
September 1954 was obtained from the service department.  It 
appears that some of the missing service medical records may 
have been destroyed in a fire at the National Personnel 
Records Center(NPRC) in 1973 (see VA Form 21-3103 from the 
NPRC, dated October 1, 1991); but the appellant's assertions 
(see, e.g., his letter to the Adjudication Officer at the 
Salt Lake City RO, dated May 18, 1992; see also VA Form 1-9, 
dated in August 1992, page 9) that the absence of these 
medical records from the current evidentiary record is 
directly attributable to VA failure to request his service 
medical records at the time of the 1972 pension claim (and 
thus before the NPRC fire) have no basis in fact and are not 
in accordance with the evidence of record.  

During the course of this appeal, the appellant has sometimes 
referred to the extraction of his teeth by military dentists 
as "neglect bordering on [the] criminal."  (See, e.g., the 
seven-page statement attached to VA Form 21-4138, dated in 
April 1991.)  He seems to believe that the alleged 
negligence, or worse, by military dentists constitutes a 
legal basis for his claims seeking either VA disability 
compensation benefits or VA outpatient dental treatment.  He 
is already service-connected for the loss of all of his teeth 
in service, although a noncompensable rating has been 
assigned; however, the alleged military medical negligence, 
even if proven, does not provide a legal basis for the award 
of any additional benefits administered by VA (see ,in 
general, 38 U.S.C.A., and especially § 1712 (West 1991 & 
Supp. 1999)); nor, in fact, does it provide a legal basis for 
recovery by a serviceman of monetary damages under the 
Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680 
(Feres v. United States, 340 U.S. 135; 71 S. Ct. 153 (1950)).  

The current claim for VA outpatient dental treatment and 
related dental appliances is legally limited to the 
eligibility provisions found at 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161 (formerly § 17.123 prior to May 13, 1996).  
The current claim seeking a compensable schedular disability 
rating for the extracted teeth is limited to the applicable 
provisions of 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Rating Schedule).  On the other hand, 
38 U.S.C.A. § 1151 and the series of court decisions ending 
in Brown v. Gardner, 513 U.S. 115; 115 S. Ct. 552 (1994), 
which are cited by the appellant, are limited in application 
solely to the provision of monetary compensation for the 
unintended results of VA medical treatment, not medical 
treatment by the military.  Thus, the appellant's argument 
(see letter to his representative, dated September 20, 1999, 
p. 2) that he should prevail under standards set forth in 
VAOPGCPREC 23-97 (Dec. 27, 1994), concerning the 
interpretation of 38 U.S.C.A. § 1151 and Brown v. Gardner, 
rather than following the controlling legal precedent set 
forth in VAOPGCPREC 5-97 (Jan. 22, 1997, as amended), which 
was obtained in this appeal on the specific directions of the 
U.S. Court of Appeals for Veterans Claims (hereinafter the 
Court), is both legally and factually erroneous.  

It is recognized by the Board that, in a February 1995 
medical opinion, a VA staff dentist has characterized the 
dental treatment received by the appellant in service (at 
least, as described by the appellant) as "substandard," and 
opined that his claim (the claim seeking outpatient VA dental 
treatment and related dental appliances) is "justified."  
The latter question, at least, is a legal matter which falls 
within the Board's competence and jurisdiction, not that of 
the staff dentist in question.  That individual acknowledged 
as much in his subsequent, August 1997 rating examination 
report, when he stated that he had no idea whether the 
appellant's experiences in service fit the legal definition 
for service trauma, the threshold legal requirement for Class 
II(a) eligibility.  


FINDINGS OF FACT

1.  The appellant's service-connected loss of all teeth did 
not occur as the result of service trauma; this disability 
has always been rated at a noncompensable level.  

2.  The appellant does not have a compensable service-
connected dental disability.  

3.  The appellant did not apply for the one-time correction 
of the service-connected noncompensable dental disability 
within one year after his last discharge or release from 
active service.  

4.  The appellant has never been a Prisoner of War (POW).  

5.  The appellant has never made prior application for and 
received dental treatment from VA, nor did he apply for such 
treatment within one year of April 5, 1983.  

6.  The appellant has never participated in a program of 
vocational rehabilitation pursuant to chapter 31 of 38 U.S.C.  

7.  The appellant did not serve in the active military or 
naval forces during the Spanish-American War, Indian Wars, 
Philippine Insurrection, or the Boxer Rebellion.  

8.  The appellant is not currently shown to be scheduled for 
admission or otherwise receiving treatment from VA or at a VA 
facility under chapter 17 of 38 U.S.C.  


CONCLUSION OF LAW

Eligibility to receive outpatient dental treatment and 
related dental appliances from VA (except under Class III or 
Class IV) is not established.  38 U.S.C.A. § 1712 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.381, 3.382, 17.161 (formerly 
§ 17.123) (1991-99).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously mentioned, most of the appellant's service 
medical records are not currently available.  The report of 
his separation physical examination in September 1954, at the 
end of his first period of active service, discloses that all 
of his teeth were missing and that he was wearing upper and 
lower dentures replacing all but the missing wisdom teeth.  
Diary extracts and other information provided by the 
appellant indicate that most of his teeth were extracted by 
military dentists at Kimpo Airbase in Korea in August and 
September 1952, with the remaining three teeth extracted at 
Eglin Air Force Base in Florida in 1953.  

The appellant seeks outpatient dental treatment and related 
dental appliances from VA for his service-connected loss of 
all teeth.  In particular, he wants VA to provide him with 
upper and lower dentures to replace his lost teeth.  It is 
noted that the military did provide him with dentures 
following the extraction of all of his teeth in service, as 
the report of his separation physical examination in 
September 1954 shows that he was wearing dentures at that 
time.  He was classified as Class I, meaning that he required 
no further dental treatment at that time.  

The appellant initially limited his contentions solely to 
eligibility for Class II(a) outpatient dental treatment based 
on "service trauma."  (See, e.g., his letter to the 
Adjudication Officer at the Salt Lake City RO, dated May 5, 
1991; see also the similar letter dated March 25, 1992, p. 
2.)  However, by July 20, 1994 Memorandum Decision, the Court 
directed (on p. 5) that VA review the claim under "all ... 
applicable provisions of law and regulations...."  Since the 
controlling legal provisions set forth six separate classes 
(and several sub-classes) of eligibility for VA outpatient 
dental care, each will be discussed below:  

Class I

VA outpatient dental treatment may be authorized for those 
having a compensable service-connected dental disability.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(a)(formerly 
§ 17.123(a)).  The appellant in this case does not have a 
compensable service-connected dental disability.  Although he 
is service-connected for the loss of all teeth in service, 
this dental disability is and always has been rated at a 
noncompensable level-a determination confirmed by the Board 
in a separate decision on this date-and there is no other 
service-connected dental disability.  Thus, the appellant 
does not legally qualify for Class I dental treatment.  

Class II

VA outpatient dental treatment may also be authorized on a 
one-time only basis for those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, but 
only if application for such treatment is made within one 
year after such discharge or release.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161(b)(2) (formerly § 17.123(b)(2)).  

The appellant's initial application for VA outpatient dental 
treatment was filed and received in 1991, much more than one 
year after his last discharge or release from active service.  
In its July 20, 1994 Memorandum Decision, the Court pointed 
to the provisions of 38 U.S.C.A. § 1712(b)(2) (currently 
§ 1712(a)(2)), and directed the Board to discuss whether or 
not those provisions are applicable to the present case and 
provide an extended period of time in which the appellant can 
file his application for Class II dental treatment.  
Subsequently, however, the Court itself directly answered 
this question, and it was determined by the Court that the 
provisions of former 38 U.S.C.A. § 1712(b)(2) do not apply to 
those like the appellant who were discharged prior to 
October 1, 1981.  Woodson v. Brown, 8 Vet. App. 352, 355 
(1995).  Thus, he does not qualify to receive Class II 
outpatient dental treatment.  

Class II(a)

Pursuant to 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161(c) 
(formerly § 17.123(c)), VA can provide outpatient dental 
treatment to those having a noncompensable dental disability 
or condition which is adjudicated as resulting from combat 
wounds or service trauma.  

It has never been contended or shown that the appellant's 
loss of teeth in service was due to combat wounds.  Instead, 
the appellant's teeth were removed in service by military 
dentists, most probably due to periodontal infection, and the 
appellant has maintained that this constitutes "service 
trauma."  Although the appellant has occasionally referred 
to other "trauma" in service leading to the removal of his 
teeth (see, e.g., seven-page statement by the appellant 
attached to VA Form 21-4138, dated in April 1991, p. 3; see 
also p. 3 of the appellant's letter to the Adjudication 
Officer at the Salt Lake City RO, dated March 25, 1992), he 
has provided no further clarification or factual 
corroboration for such statements, and his main contention 
has always been that removal of the teeth by military dentist 
was, of itself, traumatic in nature and satisfies the legal 
eligibility requirement of "service trauma."  

At the direction of the Court (see pp. 3 & 5 of the July 20, 
1994 Memorandum Decision), a VA staff dentist reviewed the 
available medical evidence and concluded in a written medical 
opinion dated in February 1995 that the most likely (although 
admittedly still speculative) explanation for the removal of 
all of the appellant's teeth in service was "a chronic or 
acute infection of the periodontium which could have been 
exacerbated by poor living conditions."  It is further noted 
that the appellant clearly specified on his initial dental 
application form (VA Form 21-526, dated April 1991) that the 
basis of his claim was "Dental (gum infection?)."  

Next, also at the specific direction of the Court (see p. 5 
of the July 20, 1994 Memorandum Decision), the case was 
referred to the VA General Counsel for review, which 
concluded in VAOPGCPREC 5-97 (Jan. 22, 1997, as amended on 
Feb. 25, 1977) that the term "service trauma" as used in 
the controlling regulation pertaining to eligibility for 
Class II(a) dental treatment "does not include the intended 
effects of treatment provided during the veteran's military 
service," including "tooth extraction performed during the 
veteran's military service."  Although the appellant clearly 
does not agree with this legal opinion, such a precedent 
opinion by the VA General Counsel is binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

It is therefore concluded that the removal of the appellant's 
teeth in service by military dentists due to periodontal 
infection(s) does not constitute "service trauma" and does 
not establish his eligibility to receive Class II(a) 
outpatient dental treatment.  

Class II(b) and Class II(c)

Both of these types of VA outpatient dental treatment may 
only be authorized for former POWs.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161 (d)&(e) (formerly § 17.123(d)&(e)).  It is 
not contended, and the evidence does not establish, that the 
appellant was ever a POW.  Thus, eligibility to receive Class 
II(b) or Class II(c) outpatient dental treatment is not 
established.  

Class IIR

Any veteran who had made prior application for and received 
treatment from VA for a noncompensable dental condition, but 
was denied replacement of missing teeth which were lost 
during any period of service prior to the last period of 
service, may be authorized such previously denied benefits on 
a fee-basis status, provided that application is made for 
such retroactive benefits within one year of April 5, 1983, 
and existing VA records reflect the prior denial of the 
claim.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(f) (formerly 
§ 17.123(f)).  

In the present case, the appellant has never previously made 
application for and received VA dental treatment, nor was an 
application for these Class IIR retroactive benefits made 
within one year of April 5, 1983.  Existing VA records also 
do not reflect a prior, final denial of such a claim.  Thus, 
basic eligibility to receive Class IIR outpatient dental 
treatment is not established.  

Class III & Class IV

Class III and Class IV eligibility depend on the existence of 
other service-connected disabilities and/or the existence of 
a total service-connected disability rating (either schedular 
or based on individual unemployability).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161(g)&(h) (formerly § 17.123(g)&(h)).  

Since the appellant currently has ongoing, unresolved claims 
involving his entitlement to service connection for 
additional disabilities and to a total disability rating 
based on individual unemployability, these issues must be 
deferred pending resolution of those outstanding claims.  
They are therefore the subject of the Remand portion of the 
present decision.  

Class V

Certain VA outpatient dental care can be authorized to a 
veteran who is participating in an approved program of 
vocational rehabilitation training pursuant to chapter 31, 
Title 38, U.S. Code.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161(i) (formerly § 17.123(i)).  

In the present case, it is neither contended nor shown that 
the appellant is a participant in a chapter 31 rehabilitation 
program.  Consequently, basic eligibility to receive Class V 
dental care is not established.  

Class VI

Currently, any veteran scheduled for admission or otherwise 
receiving care and services under chapter 17, of Title 38, 
U.S. Code, may receive outpatient dental care which is 
medically necessary, i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(j).  
Formerly, reasonably necessary VA outpatient dental care 
could be received by those who served in the active military 
or naval service during the Spanish-American War, Indian 
Wars, Philippine Insurrection, or Boxer Rebellion.  See 
former 38 C.F.R. § 17.123(j).  

In this case, the appellant is not shown to be scheduled for 
admission to any VA facility or to be otherwise receiving 
medical care and services from VA under chapter 17.  
Likewise, it is not contended or shown that he served in the 
active military or naval service during the Spanish-American 
War, Indian Wars, Philippine Insurrection, or Boxer 
Rebellion.  Thus, entitlement to Class VI outpatient dental 
treatment under current or former eligibility requirements is 
not established.  


ORDER

Eligibility to receive outpatient dental treatment and 
related dental appliances from VA (except under Class III or 
Class IV) is not established.  To this extent, the appeal is 
denied.  


REMAND

In another appellate decision entered simultaneous to this 
one, the Board has noted and remanded to the Phoenix RO 
certain outstanding claims seeking service connection for 
additional disabilities and a total rating based on 
individual unemployability.  Until these matters are 
resolved, eligibility for Class III and/or Class IV dental 
care cannot be determined.  

Accordingly, this portion of the current appeal is remanded 
to the appropriate originating agency for the following 
further action:  

The claims for Class III and/or Class IV 
outpatient dental treatment should be 
held in abeyance pending resolution of 
current claims seeking service connection 
for additional disabilities and a total 
disability rating based on individual 
unemployability, at which point, the 
appropriate agency should readjudicate 
the Class III and Class IV dental 
treatment claims based on a review of all 
relevant evidence of record.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant need take no further 
action until he is so informed, but he may furnish additional 
evidence and/or argument on the remanded matters while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

All claims properly in appellate status should be returned to 
the Board at the same time.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



